Title: From John Adams to Daniel McCormick, 18 November 1797
From: Adams, John
To: McCormick, Daniel



Sir
Philadelphia Novr. 18th 1797—

I received yesterday your favor of the 15th, and thank you for your Extracts from Mr: Pitcairns Letter of the 17th of September—
He seemed to hope and to expect that the Directory would agree to a peace, as a means of quieting the people, for the exertion of the 4th of Septr:— but the directory appear to be of a different opinion—They seem to think that a Continuance of War, abroad, is the best Calculated, to pacify the people at home, and in this opinion I agree with them, Rather than Mr Pitcairn—His other opinions are probable.—his Judgment in the affair of Pastoret was Very sound I beleive.
I am with much Esteem your most Obt / and humble Servant

John Adams